74 F.3d 1226
Milton Day, Jr.v.Philadelphia Police Department, Individual Authorities,S.C.U., Agents, Gilliam, Lieutenant, Raymond Kaczinski,Sgt., Raymond Vasquizi, Vince Pellicore, Frank Mastrangelo,Adam McLeish, Edward Lane, Frank Martin, David Poveernick,William Ciliberti, Steven Driver, Theodore Sanchez,Clothosborn, Guzzi, Levitsky (West Detectives), RobertWisely, George Butler (Twelth District), William Blackburn,Sgt., Members of Board of Probation and
NO. 95-1666
United States Court of Appeals,Third Circuit.
Dec 07, 1995

Appeal From:  E.D.Pa., No. 94-cv-04112,
Green, J.


1
AFFIRMED.